Citation Nr: 0635516	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  94-06 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for a chronic 
lumbar strain; in excess of 10 percent from April 8, 1993 to 
July 4, 1995, and in excess of 20 percent on and after July 
5, 1995.

2.  Entitlement to a compensable evaluation for 
chondromalacia of the right knee from April 8, 1993 to July 
7, 2004; and in excess of 10 percent on and after July 8, 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to April 
1993.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from November 1993 and August 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  The claims were previously the 
subject of Board remands in July 1996, December 1997, 
September 2000, and January 2004.  

In August 2001, the RO granted entitlement to a 10 percent 
rating for a chronic lumbar strain from April 8, 1993 to July 
4, 1995, and 20 percent on and after July 5, 1995.  The RO 
also granted entitlement to service connection for 
chondromalacia of the right knee and assigned a 
noncompensable evaluation effective from April 8, 1993.  In 
an October 2005 rating decision the RO increased the 
evaluation for right knee chondromalacia to 10 percent 
effective July 8, 2004.

In August 1997 and May 2003, the veteran provided oral 
testimony at a Travel Board hearings, transcripts of which 
are associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The record raises the issue of entitlement to a total 
disability evaluation based on individual unemployability.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate consideration.  
 

REMAND

In a statement received in September 2006, the veteran 
indicated that he wanted a hearing before a Board Member 
visiting the RO (hereinafter, "Travel Board hearing").  The 
record reflects that the veteran previously provided 
testimony at a Board hearings in August 1997 and May 2003.  
However, one of the Board Members who conducted a hearing is 
no longer employed at the Board.  Pursuant to 38 C.F.R. § 
20.707 (2006), a Board Member who conducts a hearing shall 
participate in the final determination of the claim.  In 
light of the appellant's request and 38 C.F.R. § 20.707 
further development is in order.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
personal hearing with a visiting Veterans 
Law Judge consistent with an appeal 
dating from a November 1993 rating 
decision.  The veteran must be notified 
in writing of the date, time and location 
of the hearing.  Thereafter, or if the 
veteran withdraws the hearing request or 
fails to report therefor, the claims file 
should be returned to the Board, in 
accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

